Citation Nr: 0920147	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-44 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include mental retardation, 
dysthymia, passive-aggressive personality disorder, neurosis, 
nerves, and post-traumatic stress disorder.

2. Entitlement to service connection for depression with 
sleep disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
March 1973 to August 1973, and served on active duty from 
December 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in July 2008, 
which vacated that part of a June 2007 Board decision which 
determined that the Veteran had not presented new and 
material evidence sufficient to warrant reopening his claim 
for service connection for an acquired psychiatric disorder 
and denied his claim for entitlement to service connection 
for depression with sleep disorder and remanded those issues 
for additional development.  His appeal as to another issue 
was dismissed.  The issues remaining on appeal arose from an 
August 2004 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA duty to 
assist also requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159. 

There is a procedural defect in this case.  In October 2008, 
January 2009, March 2009, and April 2009, the Veteran 
submitted additional evidence to the Board.  The documents 
arrived without signed waivers of initial RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304 (2008).  In a brief 
filed with the Board in April 2009, the Veteran's service 
representative specifically declined to waive consideration 
of this new evidence by the agency of original jurisdiction.  
Therefore, these documents must be returned to the RO for 
preparation of a supplemental statement of the case (SSOC) 
before the appeal remanded from the Court can proceed before 
the Board. 

In addition, the Court Order in this appeal was based upon a 
Joint Motion for Partial Remand between the parties which 
indicated that the RO did not timely provide the Veteran 
sufficient notice of VCAA requirements pertaining to his 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder until its July 2005 
correspondence, that this timing error in 38 U.S.C.A. 
§ 5103(a) notice was subsequent to the RO's adjudication in 
the August 2004 rating action under appeal, and that the 
remedial notice was not followed by readjudication of the 
issue by the RO.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (holding a timing defect was cured by notice 
compliance followed by readjudication); Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006) (Mayfield II) 
(timing error cured by readjudication following a Board 
remand).  Therefore, the parties have suggested that a remand 
is necessary to allow the RO to readjudicate the Veteran's 
new and material evidence claim, and the Board will remand 
this issue to permit the RO to readjudicate this claim by 
issuing a SSOC.

The parties in the Joint Motion also agreed that the Board 
had provided an inadequate statement of reasons or bases for 
its denial of the Veteran's claim for service connection for 
depression with sleep disorder because, while it noted the 
Veteran had sought treatment for nerves while in service, it 
disregarded lay statements from the Veteran and others 
regarding his reported in-service injury and the continuity 
of his symptoms since service.  Moreover, the Board found any 
current depression with sleep disorder not related to service 
without addressing whether the Veteran should have been 
provided a VA examination to consider the etiology of his 
depression in light of his lay statements.

In determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a claimant's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As noted in the Board's June 2007 remand, service treatment 
records contain no diagnosis of depression or a sleep 
disorder, but the Veteran did seek treatment while in service 
(from December 1975 to March 1976) for hypertension with some 
anxiety and for "nerves".  In addition, the Joint Remand 
pointed to numerous post-service statements by the Veteran in 
which he reported that he had experienced increased problems 
with his nerves and had trouble sleeping at night, such as an 
October 2003 statement in which he related that he had been 
treated for depression and sleeping problems ever since 
service and needed medication to sleep.  Post service VA 
treatment records dated in August 2003, September 2004, and 
December 2004 reflect treatment for depression.

The Board finds that the Veteran's lay evidence of 
symptomatology is sufficient, see Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony competent to establish 
presence of observable symptoms), to meet the low threshold 
required for the third factor of the McLendon analysis.  
Considering the Court Order and the Joint Motion, the Board 
finds that a remand for examination is warranted as there is 
not sufficient medical evidence in the claims file with which 
to make a decision on the service connection claim on appeal.  
Hence, the Board will remand this matter for the RO to 
arrange for a VA examination and medical opinion on the 
etiology of the Veteran's claimed depression with sleep 
disorder.

The Veteran's October 2003 signed statement also disclosed 
that he received supplemental security income (SSI) for an 
undetermined period of time from the Social Security 
Administration (SSA) and that he invited the RO to obtain the 
medical records associated with his SSA file.  There is no 
indication in the claims file that the RO ever attempted to 
obtain a copy of SSA's decision, the Veteran's SSA medical 
records, and any subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by the United States Court 
of Appeals for Veterans Claims and the 
United States Court of Appeals for the 
Federal Circuit, are fully complied with 
and satisfied.  

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's claim for 
supplemental security income benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The RO should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, that treated the Veteran 
for his depression disorder.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
depression and sleeping problems from the 
Salem, Virginia, VA Medical Center 
("VAMC"), from May 2005 to March 2008, 
and from December 2008 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by a psychiatrist or 
psychologist for an opinion as to whether 
there is at least a 50 percent probability 
or greater that he has depression with a 
sleep disorder as a result of his active 
service.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases must be given for any opinion 
rendered.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must readjudicate whether new 
and material evidence has been received to 
reopen a claim for service connection for 
an acquired psychiatric disability, to 
include mental retardation, dysthymia, 
passive-aggressive personality disorder, 
neurosis, nerves, and post-traumatic 
stress disorder.  

After completion of the development 
requested above, and any additional 
development deemed necessary, the issue of 
entitlement to service connection for 
depression and a sleep disorder should be 
reviewed with consideration of all 
applicable laws and regulations and on the 
basis of all the evidence on file, 
including additional evidence submitted by 
the Veteran in 2008 and 2009.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




